Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 1 of 23
AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
District of Montana

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. ms-20-44m-KLD
501 Montana Avenue, Missoula, Montana 59802

Net ee ee ee ee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A - a building located at 501 Montana Avenue.

located in the District of Montana , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B -

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
WM evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;

Wa person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21 U.S.C. 841(a)(1) Distribution of Methamphetamine
Title 21 U.S.C. 846 Conspiracy to Distribute Methamphetamine

Title 18 U.S.C. 924(c)(1)(A)(i) Possession of a Firearm in Furtherance of a Drug Trafficking Crime

The application is based on these facts: oo
See attached affidavit in support of the search warrant application, incorporated herein by reference.

oh Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

“ Applicant's signature

Monte Shaide, FBI Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: WY1\3250 Vb Gon Ade
Judge's signature

City and state: Missoula, Montana Kathleen L. DeSoto, United States Magistrate Judge

 

 

Printed name and title
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 2 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

MISSOULA DIVISION
IN THE MATTER OF THE MJ20- -M-KSD
SEARCH OF:
Filed Under Seal

501 Montana Avenue, Missoula,
Montana 59802

 

 

AFFIDAVIT IN SUPPORT OF
APPLICATION FOR SEARCH WARRANT

I, Monte Shaide, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. J am a Special Agent (SA) of the Federal Bureau of Investigation and
am currently assigned to the Missoula Resident Agency in Missoula, Montana. I
have been employed as an SA for over 22 years and in that time I have had
extensive training and experience in conducting violent-crime related
investigations, including criminal enterprise investigations. For over nine years, |
served on the Pierce County Violent Crime Task Force in Tacoma, Washington,
and the Puget Sound Task Force in Seattle, Washington. For over 12 years, I was a

member of the FBI Montana Regional Violent Crime Task Force (MRVCTF),
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 3 of 23

which specializes in targeting habitual violent offenders, dismantling violent
criminal enterprises, and tracking fugitives. For the past 18 months, I served as a
Supervisory Special Agent for the National Tactical Training Unit in Quantico,
Virginia, providing national level program management of the FBI’s Field Special
Weapons and Tactics (SWAT) program and SWAT sub-programs. Management
included certification of SWAT Agents and core skills, specialized training of the
SWAT teams and planning, assistance, and oversight during multiple office SWAT
deployments involving high risk warrant service, tactical surveillance interdiction,
and hostage rescue. In September of 2020, I returned to the Missoula Resident
Agency to resume my duties as a Special Agent assigned to the MRVCTF,
combating violent criminal enterprises operating in Western Montana.

2. I am assigned to the summarized herein, and the information
contained in this affidavit is based on my own observation, training, and
experience, and where noted, information provided to me by other law
enforcement officers. I have not included all the facts known to me, but rather
only those facts necessary to establish probable cause.

3. This affidavit is in support of a search warrant application for the
following location in connection with an investigation into Leon Paul Kavis Jr. for

Conspiracy to Distribute Methamphetamine, Possession with Intent to Distribute
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 4 of 23

Methamphetamine, and Possession of a Firearm in furtherance of a Drug
Trafficking Crime.
PROPERTY TO BE SEARCHED

4. This affidavit is made in support of an application for a search warrant
to search the following location:

A sheet metal Quonset-style garage shop located at 501 Montana Avenue,
Missoula, Montana, at the intersection of Clyde Street and Montana Avenue. The
property contains a Quonset-style garage shop structure with silver sheet metal
siding and a metal-style composition roof. There is a white roll-up vehicle door
located on the west side of the structure facing Clyde Street. Just to the right of the
roll up door is a wooden sign with the numbers 501 written on the front. Two
chimneys for exhaust and ventilation are attached to the shop and visible on both
sides of the roll up door. Affixed to the right of the roll up door are two security
cameras mounted into the building. On the east side of the structure is a brown
metal door, which does not appear to be used. Scattered around the outside of the
structure are old tires, vehicles, and large container barrels near the east and west

entrances of the structure.

PROBABLE CAUSE
1. On March 6, 2020, FBI SA Levi Kroschel and Task Force Officer

(TFO) Amy Fitchett interviewed a confidential source (CS1), who wished to
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 5 of 23

remain anonymous for reasons of their own personal safety, regarding a drug
trafficking network in Missoula, Montana. CS1, who was a subject of an FBI
investigation for trafficking methamphetamine (meth), was advised of their
Miranda rights, waived their rights, and provided the following information. CS1
associated with Leon Kavis and described Kavis as a source of supply for meth.
CS1 was introduced to Kavis in October of 2019 by Ashley Davis, a Missoula
resident. Kavis was Davis’ meth supplier. From November of 2019 until the
beginning of March 2020, CS1 estimated he/she purchased approximately a pound
of meth directly from Kavis in Missoula during multiple transactions. The largest
quantity of meth CS1 purchased from Kavis at one time was one-half pound for
$500, which was a very cheap price according to CS1. Kavis sold meth in ounce
quantities to other distributors, to include Ashley Davis, for approximately $500
per ounce.

2. CS1 observed Kavis with a firearm and drugs on three different
occasions. CS1 last saw Kavis with a Walther pistol sometime in the beginning of
March 2020, prior to the interview. CS1 also knew Kavis had received two AK-47
assault style rifles from Victor Sebastian. Kavis told CS1 he gave Sebastian meth
and cash for the two rifles. CS1 advised Kavis carries a firearm on his person as

he deals large amounts of meth and uses the firearm as protection.
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 6 of 23

3. On June 2, 2020, Homeland Security Investigations SA Michael
Munn and Great Falls Police Detective Adam Hunt with the Russell Country Drug
Task Force (RCDTF) based in Great Falls, Montana, interviewed a Confidential
Source (CS2), who wished to remain anonymous for reasons of their own personal
safety, regarding CS2’s drug trafficking network. CS2 had been arrested by
RCDTF Agents for possessing approximately seven ounces of meth during a traffic
stop near Sun River, Montana. CS2, who was a subject of a Federal investigation
for trafficking methamphetamine, was advised of their Miranda rights, waived
their rights, and provided the following information.

4. CS2 picked up the seven ounces of meth from his source of supply in
Missoula. CS2 described his source of supply as “Big Homie”. CS2 described Big
Homie to the interviewing Agents. CS2 subsequently picked Leon Kavis out of a
six person photo lineup provided by the interviewing Agents as the individual CS2
knew as Big Homie. Kavis resides in Missoula and has been CS2’s source of
supply for approximately two and a half months. CS2 purchased the seven ounces
of meth seized by Agents for $7,000 from Kavis in Missoula. CS2 has conducted a
total of five transactions with Kavis ranging from four to nine ounces of meth
purchased by CS2 during each transaction. CS2 purchased eight ounces directly

from Kavis in Great Falls, on May 31, 2020. According to CS2, Kavis receives
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 7 of 23

large quantities of meth from California and distributes the meth in Missoula,
Kalispell, and Great Falls, Montana.

5. From December 2019 through February 2020, Missoula Police
Department (MPD) Officer Brandon O’Dell and MPD Officer Randy Long with
the Missoula Street Crimes Unit (SCU) interviewed numerous confidential
sources, all who had provided reliable information in the past, regarding Dylan
Mace. Mace was known by law enforcement to be a large level meth and heroin
supplier in the Missoula area. Information from each confidential source
corroborated Mace distributing multiple ounce quantities of meth and heroin in
Missoula.

6. On February 12, 2020, Officer O’Deil obtained and served a state
search warrant for Mace’s Facebook account. In reviewing Mace’s Facebook
messenger, Officer O’Dell found several messages indicative of Mace’s
involvement in distributing drugs.

7. On June 24, 2020, Officer O’Dell and Officer Long located Mace at a
gas station in East Missoula, Montana. Mace, at the time, had active warrants for
his arrest. Officer O’Dell and Officer Long arrested Mace without incident and
obtained a search warrant for Mace’s vehicle and Mace’s cell phone. A small
amount of meth was located inside Mace’s vehicle. A search of Mace’s cell phone

by Officer O’Dell resulted in numerous conversations indicative of drug
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 8 of 23

trafficking. Officer O’Dell observed a text between Mace and a person Mace had
in his phone as “Leon” with phone number (406) 437-8332. Officer O’Dell was
aware of the RCDTF investigation of CS2 in Great Falls and contacted the
investigators regarding their case. RCDTF investigators confirmed that in a search
of CS2’s cell phone, the number (406) 437-8332 was listed as Big Homie, which
matched Kavis’ phone number.

8.  A-search of additional data in Mace’s phone resulted in numerous text
messages between Mace and a person identified as Nicole Starkel. Starkel and
Mace discussed distributing drugs. On May 19, 2020, Mace texted Starkel that his
partner owed him “8.5 Ibs and he pays me one at a time.” Additional messages in
the cell phone between Mace and Kavis indicate Kavis is Mace’s partner. On May
21, 2020, Mace texted Starkel and informed her he had a pound and it would cost
$10,000. Mace referred to slang drug terms in his text messages and referred to a
pound of meth as a “p” or an “elbow”. On June 1, 2020, Starkel texted Mace for
his “shop” address. Mace responded that it was at “the corner of Montana St and
Clyde St in eastmo” further describing it as “very corner building with the silver
dome like shop.” Officer O’Dell identified the building as 501 Montana Avenue in
East Missoula. Mace told other individuals via text message that Mace and Kavis
purchased the shop at 501 Montana Avenue in East Missoula. Upon receiving this

information, Agents and officers with the Drug Enforcement Administration
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 9 of 23

(DEA) Missoula High Intensity Drug Trafficking Area (HIDTA) Task Force
placed look-outs on associated addresses for Leon Kavis in Missoula, to include
Kavis’ home address of 4112 23 Avenue South and his shop at 501 Montana
Avenue, as it was determined via text messages and source information that Kavis
was receiving drug shipments in the mail and distributing the drugs to Mace.

9. On July 29, 2020, the DEA in Billings, Montana, served Federal
Express (Fed Ex) an administrative subpoena regarding all packages sent via Fed
Ex to 501 Montana Avenue in Missoula. One package sent on July 8, 2020,
weighing four pounds, was addressed to Jazzi at Consumers Choice, 501 Montana
Avenue, Missoula, Montana, (406) 437-8332, and was sent by Jasmin Madsen at
92 Corporate Park RMC in Irvine, California. Another package sent on July 23,
2020, was addressed to Jazzi at 501 Montana Avenue, Missoula, Montana, (310)
920-9611, and was sent by Stephanie Madsen, 15333 Culver Drive, Suite 340, in
Irvine. Stephanie Madsen is known by the FBI in Fresno, California as an
individual involved in a large drug trafficking network and utilizes phone number
(10) 920-9611. On July 29, 2020, a package weighing 22 pounds was also sent to
501 Montana Avenue, Missoula, Montana, (406) 437-8332. A reliable source of
information from the DEA advised Agents an eight pound shipment of meth was
embedded within the Fed Ex package received by Kavis on July 29, 2020, at 501

Montana Avenue, Missoula, Montana.
Case 9:20-mj-00044-KLD Document 1 Filed 11/17/20 Page 10 of 23

10. On August 7, 2020, Officer O’Dell was made aware of a package sent
via United Parcel Service (UPS) from Shipping Manager, (949) 863-7071,
Mailboxes and More, 92 Corporate Park, Room C, Irvine, CA 92606 to Jazzi,
(406) 437-8332, 501 Montana Avenue, Customers Choice, Missoula, Montana by
UPS Security personnel. No signature was required for the package. Based on the
above information, Officer O’Dell applied for a State of Montana Search warrant
for the UPS package.

11. Asaresult of the search warrant, approximately five pounds of
suspected drugs, individually wrapped in five separate quart size containers, were
located in the shipping box which was addressed to Kavis’ shop with Kavis’ phone
number listed on the package. The suspected drugs tested positive for meth. The
meth was submitted to the DEA lab for further testing.

12. On September 10, 2020, Kavis shot and killed T.J. Kuchinski with a
semi-automatic handgun in Flathead County, Montana. Kavis called 911
subsequent to the shooting and was interviewed by Flathead County Sheriff's
Office (FCSO) Detectives. Upon receiving information that Kavis had killed
Kuchinski, MRVCTF SA Trevor Hare and TFO Jeff Perry interviewed witnesses
to the shooting and other individuals associated with Kavis as Kavis was suspected
of distributing large quantities of meth in Missoula, Kalispell, and Great Falls. On

that same date and other times thereafter, SA Hare and TFO Perry interviewed a
Case 9:20-mj-00044-KLD Document 1 Filed 11/17/20 Page 11 of 23

Confidential Source (CS3), who wished to remain anonymous for reasons of their
own personal safety, regarding Kavis’ drug trafficking network. CS3 is under
Federal investigation for trafficking meth in the Kalispell area and agreed to
cooperate with the investigating Agents. In late August 2020, CS3 witnessed
Kavis with approximately one to two pounds of meth along with $30,000 in the
front console of Kavis’ silver Toyota Tundra pickup in Kalispell. CS3 also
observed Kavis with a handgun in his possession as CS3 stated Kavis pointed a
semi-automatic handgun at CS3 when CS3 tried to retrieve some belongings at
Scott Daniels’ residence in Kalispell. Kuchinski, Daniels, and Kavis were all
involved in distributing meth as Kavis was the source of supply for Daniels and
Kuchinski. CS3 stated the handgun Kavis had in his possession was equipped with
a red laser dot sight as Kavis had the dot sight directly on CS3. CS3 stated this
was the same type of gun Kavis used to kill Kuchinski.

13. C83 heard Kuchinski stole approximately $18,000 in Kavis’ drug
monies in late August of 2020 as Kuchinski had just got out of prison. According
to CS3, this was motive for Kavis to murder Kuchinski. The monies were
supposed to be used to purchase meth and Kuchinski just spent the money and
failed to pay Kavis, which angered Kavis. At or around the time of the shooting on
September 10, 2020, CS3 observed Kavis with approximately $50,000 in cash as

Kavis always had large amounts of cash on his person.

10
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 12 of 23

14. The shooting death of Kuchinski by Kavis was referred to the
Flathead County Attorney’s Office for prosecution by the FCSO. The Flathead
County Attorney ruled the shooting death of Kuchinski by Kavis to be self-defense
as Kuchinski was armed with a handgun during the altercation.

15. On September 14, 2020, SA Kroschel and MRVCTF TFO Jared
Cochran interviewed a Confidential Source (CS4), who wished to remain
anonymous and had provided reliable information in the past to law enforcement,
regarding Kavis. CS4 met Kavis in February of 2020 and identified Kavis as a
large quantity meth dealer who was also involved in dealing smaller quantities of
heroin. CS4 knew Kavis had traveled to Fresno, California and dealt directly with
the Aryan Brotherhood and the Sinaloa Cartel. CS4 admitted Kavis provided CS4
with one ounce of meth per week from February of 2020 through July of 2020 for
CS4 to distribute. CS4 observed Kavis with over 15 pounds of meth at CS4’s
residence in May of 2020. Kavis had the meth wrapped in individual zip lock
packages and stored the packages of meth in a backpack. Kavis was in possession
of a handgun each time CS4 met with him. Kavis also had large amounts of cash.
CS4 witnessed Kavis carrying stacks of $100 bills on numerous occasions and at
one time had approximately $30,000 cash in his possession.

16. On September 22, 2020, SA Hare and DEA SA Kevin Evans

interviewed a Confidential Source (CS5), who wished to remain anonymous and

11
Case 9:20-mj-00044-KLD Document 1 Filed 11/17/20 Page 13 of 23

had provided reliable information in the past to law enforcement, regarding Kavis.
CS5 advised Kavis was a large level meth dealer residing in Missoula. Kavis and
his partner in Missoula have been distributing 20-30 pounds of meth per week in
Western Montana and supplied Daniels with meth. CS5 reported Kavis was
“hunting” for Kuchinski prior to shooting Kuchinski as Kavis wanted people to
know what happened to people who stole from him. CS5 was told by a reliable
source Kuchinski stole $34,000 from Kavis and refused to pay it back.

17. On September 30, 2020, an FBI SWAT Team served a Federal Search
Warrant at Scott Daniels’ residence in Kalispell. Daniels was arrested on probable
cause for Conspiracy to Distribute Methamphetamine. I, along with MRVCTF
TFO Guy Baker, transported Daniels to the Kalispell Police Department after
SWAT served the search warrant. After Daniels was advised of his rights by the
interviewing Agents, he waived his rights and provided the following information.
Although Daniels minimized his involvement with Kavis, Daniels stated he
purchased approximately 49-60 ounces of meth, for $600 - $700 per ounce,
directly from Kuchinski during numerous transactions between from May 2020
through September 2020. Daniels stated Kavis was Kuchinski’s source of supply
for meth and Kuchinski referred to Kavis as his “homeboy”. Kuchinski would
usually travel to Missoula or somewhere else to meet Kavis. Daniels stated Kavis

killed Kuchinski over a girl as he became jealous of Kuchinski. Daniels was

12
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 14 of 23

indicted for Conspiracy to Distribute Methamphetamine and is pending trial in
U.S. District Court, Missoula.

18. In September of 2020, the FBI in Fresno, California, obtained a State
of California Title III court authorization warrant for electronic intercepts of
subjects related to an active FBI case targeting the Aryan Brotherhood, a violent
criminal enterprise operating in California. The Aryan Brotherhood and their
associates have been involved in violence, drug and firearms trafficking, and
robbery. From intelligence obtained from the electronic intercept and other
reliable sources, Leon Kavis, utilizing phone number (406) 437-8332, was
identified as a subject who was receiving large shipments of meth in Montana from
members associated with the Aryan Brotherhood. FBI Fresno applied and was
granted a U.S. District Court, Eastern District of California, authorized Title III
warrant for Kavis’ phone, (406) 437-8332.

19. In addition to numerous conversations indicative of drug trafficking,
Kavis was becoming upset at the FBI for arresting Daniels and investigating the
shooting of Kuchinski and interviewing Kavis’s associates in Kalispell and
Missoula. On October 21, 2020, FBI Fresno intercepted a call from Kavis to
Courtney Harruff, also known as Courtney Wengler, at (406) 212-0368. Kavis
stated the following during his phone call to Harruff, “All I want to do is take care

of you. That and kill a bunch of FBI faggots. I seriously can’t wait until they

13
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 15 of 23

fucking want to talk to me. I’m going to tell them what fucking-cunt pieces of shit
their mothers are for raising such fucking dog pieces of shit. I’m gonna eat these
motherfuckers up man. I’m going to get indicted for everything. I’m going to nail
these cocksuckers. You don’t even know....”

20. On November 9, 2020, members of the MPD, FBI MRVCTEF, and the
DEA HIDTA arrested a subject on an outstanding arrest warrant from California at
the Greyhound Bus Station in Missoula. FBI Fresno provided information based
off the Title III intercept regarding this subject being involved in the transport of
meth from California to Missoula. The subject’s roller suitcase was searched for
inventory incident to arrest by the FBI. Inside the subject’s suitcase, I located four
separate ziplock bags containing approximately one pound of suspected meth in
each ziplock, for a total of four pounds. The suspected meth field tested positive
for methamphetamine and was secured as evidence.

21. On November 10, 2020, the subject who had been arrested on the
outstanding warrant from California was interviewed by SA Levi Kroschel and
TFO Baker. The subject, hereinafter referred to as Confidential Source (CS6), was
advised of their Miranda rights and waived their rights, providing the following
information. CS6 met Kavis in mid-September when CS5 was directed to travel to
Missoula to meet and deliver meth to Kavis by Stephanie Madsen. CS6 had

delivered meth to Missoula in the past but had never met Kavis. Madsen is the

14
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 16 of 23

girlfriend of Kenny Bash, who is a large level drug trafficker in California. Bash is
currently in custody but runs his drug enterprise from inside the jail. During the
first trip in mid-September, CS6 provided Kavis, and Dylan Mace, Kavis’ partner,
with 12-14 pounds of meth. Kavis paid CS5 for 10 pounds of meth, which was
approximately $50,000. Kavis met CS6 on numerous occasions to purchase one to
two pounds at a time. CS6 charged either $5,000 or $6,500 per pound for the
meth. Every time CS6 met Kavis in Missoula, Kavis had a semi-automatic
handgun on his person and always kept two handguns in his vehicle. Kavis
showed CS6 a .40 caliber semi-automatic handgun and a 9mm semi-automatic
handgun while in Kavis’ shop on Montana Avenue in Missoula.

22. | CS6 made a second trip to Missoula in October but was stopped by
law enforcement on October 14, 2020, in Utah and arrested for drug trafficking as
the police seized 12 pounds of meth from CS6’s vehicle. CS6 spent a few weeks
in jail and was released. On November 9, 2020, CS6 met Madsen at a bus station
in Los Angeles. Madsen provided CS6 with the suitcase containing the meth to be
delivered to Kavis in Missoula. Madsen purchased the ticket to Missoula for CS6
under a fictitious name. CS6 was suspicious as Kavis’ sister, Dennie, who lives in
Missoula, was trying to reach out to him when he arrived on the bus in Missoula.

CS6 believed Dennie was going to set CS6 up to be arrested.

15
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 17 of 23

23. CS6 stated Kavis provided CS6 details in which he shot Kuchinski
numerous times resulting in Kuchinski’s death. Kavis told CS6 that it went down
exactly how Kavis wanted it to go down and then smiled. CS6 told the
investigating Agents it was over a drug debt as Kuchinski owed Kavis either
$14,000 or $19,000 as Kavis was robbed of the money by Kuchinski. Kavis never
told CS6 that Kuchinski had a weapon when Kavis shot him. CS6 believed Kavis
likely planted a gun on Kuchinski to make it look like it was self-defense.

24. AnFBI NCIC criminal history check on Leon Kavis Jr., date of birth
June 23, 1984, revealed the following. Kavis’ NCIC criminal history report listed
Kavis as having three prior felony convictions for Criminal Endangerment,
Possession with Intent to Distribute Dangerous Drugs, and Criminal Possession of
Dangerous Drugs.

25. On November 13, 2020 Leon Paul Kavis Jr. was charged per
complaint in United States District Court, District of Montana, in Missoula, for 21
U.S.C. 846 Conspiracy to Distribute Methamphetamine — 500 grams or more of a
substance containing a detectable amount of methamphetamine, a scheduled II
controlled substance, 21 U.S.C. 841 (a)(1) Possession with Intent to Distribute
Methamphetamine - 500 grams or more of a substance containing a detectable
amount of methamphetamine, and 18 U.S.C. 924(c)(1)(A)(i) Possession of a

Firearm in Furtherance of a Drug Trafficking Crime. These charges are the result

16
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 18 of 23

of Kavis distributing large amounts of methamphetamine (meth) in Western
Montana from November 2019 through November 9, 2020.

26. From November 9, 2020, through November 15, 2020, I conducted
surveillance at 501 Montana Avenue in Missoula. On two different occasions I
observed Kavis’ current vehicle, a 2008 silver Toyota Tundra Crewmax bearing
Montana license plate 51-8268B, parked on the west side of the shop. On
November 15, 2020, I observed this same vehicle parked at 4112 23" Avenue
South in Missoula, the residence of Kavis’ wife, Molly Kavis. Kavis has been
observed driving the above vehicle by MPD Street Crimes Unit and MRVCTF
personnel over the last six months.

27. FBI open source data checks revealed 501 Montana Avenue is owned
under a Limited Liability Company, MMIC LLC. MMIC LLC has post office box
addresses in San Clemente, California, and Missoula, Montana.

AUTHORIZATION REQUEST

28. Based on the foregoing, Affiant submits that there is probable cause to
search the premises referenced above in Paragraph 4 and below in Attachment A,
for the items referenced in Attachment B. Based on the information outlined
above, Affiant is seeking permission from the Court to authorize a no-knock entry,
at any time of the day or night for the search of Leon Kavis’ shop at 501 Montana

Avenue, Missoula, MT 59802.

17
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 19 of 23

29. The evidence I have reviewed indicates Leon Kavis is involved in the
trafficking of large amounts of methamphetamine and is armed with numerous
firearms. Leon Kavis is in the possession of firearms capable of injuring and
killing law enforcement personnel and has made threats to kill FBI Agents if
confronted. In addition, Kavis’ shop is equipped with surveillance cameras and is
located in a neighborhood which is well concealed and unfriendly to law
enforcement. In Affiant’s experience, allowing a tactical team to be able to adjust
their time line to isolate the structure during nighttime hours and to prevent the
escape or the ability for the occupants to gain tactical advantage is instrumental in

the safety of Agents and officers in the execution of an arrest and search warrant.

Respectfully submitted,

Monte Shaide
Special Agent
Federal Bureau of Investigation

_

Subscribed and sworn to before me on November 17, 2020

     

Hon. Kathleen S.“DeSoto
United States Magistrate Judge
Missoula, Montana

18
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 20 of 23

ATTACHMENT A — PLACES TO BE SEARCHED

A sheet metal Quonset-style garage shop located at 501 Montana Avenue,
Missoula, Montana, at the intersection of Clyde Street and Montana Avenue. The
property contains a Quonset-style garage shop structure with silver sheet metal
siding and a metal-style composition roof. There is a white roll-up vehicle door
located on the west side of the structure facing Clyde Street. Just to the right of the
roll up door is a wooden sign with the numbers 501 written on the front. Two
chimneys for exhaust and ventilation are attached to the shop and visible on both
sides of the roll up door. Affixed to the right of the roll up door are two security
cameras mounted into the building. On the east side of the structure is a brown
metal door, which does not appear to be used. Scattered around the outside of the
structure are old tires, vehicles, and large container barrels near the east and west

entrances of the structure.

19
Case 9:20-mj-00044-KLD Document 1 Filed 11/17/20 Page 21 of 23

 

20
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 22 of 23

ATTACHMENT B - ITEMS TO BE SEIZED
l. The contents of any safes or secured/locked containers;
2. Any identification such as drivers’ licenses, credit cards, birth certificates,
and/or social security cards;
3. Weapons, to include, firearms, knives, explosives, bullets, casings, and any
other items used to cause injury and death;
4, Drugs, to include methamphetamine and any other controlled substances in
violation of United States Code Title 21;
5. Drug paraphernalia, to include scales, pipes, bongs, syringes, spoons with
drug residue, bindles, and/or baggies;
6. Any items used in the distribution or accounting of the sale, trafficking,
and/or possession of illegal drugs, such as scales, books, records, receipts, notes,
ledgers, cell phones, and computer tablets;
7. Records of travel, to include papers, tickets, maps, notes, schedules, credit
card receipts, rental car receipts, other receipts, and/or items relating to foreign or
domestic travel;
8. Address books, telephone books, and papers reflecting the names of, the
addresses for, and/or telephone numbers of co-conspirators and/or persons to

whom dangerous drugs have been delivered to or obtained from;
Case 9:20-mj-00044-KLD Document1 Filed 11/17/20 Page 23 of 23

9. Documents and/or papers which may aid in the identification and location of
customers, suppliers, and/or co-conspirators in the possession and distribution of
dangerous drugs;

10. Records of drug transactions including lists of customers, suppliers,
expenses, payments, and dangerous drug prices;

11. Proceeds of dangerous drug sales, to include United States currency;
precious metals; jewelry; financial instruments including but not limited to stocks,
bonds, and real property; and/or anything else of value furnished or intended to be
furnished in the exchange of controlled substances in violation.

12. Photographs and/or video or digital of co-conspirators, assets, and/or
controlled substances; and

13. Documents which may aid in the identification of and/or aid in locating
controlled substances and/or proceeds from drug transactions to include but not

limited to safety deposit box records, storage unit receipts, and rental agreements.
